Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-1-2007

USA v. Gwinnett
Precedential or Non-Precedential: Precedential

Docket No. 06-1766




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Gwinnett" (2007). 2007 Decisions. Paper 1048.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1048


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                          No. 06-1766


                              UNITED STATES OF AMERICA

                                                v.

                                  ANGELICA GWINNETT,
                                                Appellant


                      On Appeal from the United States District Court
                                for the District of New Jersey
                                  (D.C. No. 03-cr-00638-1)
                      District Judge: Honorable Katharine S. Hayden


     Before: SLOVITER and AMBRO, Circuit Judges, and BRODY,* District Judge


                              ORDER AMENDING OPINION

               IT IS ORDERED that the slip opinion in this case, filed April 26, 2007, be

amended as follows:

               Page 8, line 23 - delete the word “was” after the words “District Court,” and

insert the word “a” after the word “in” so that the line will now read, “District Court, in a

dialog with her attorney, referred to the. . . .”

                                             By the Court,


                                             /s/ Dolores K. Sloviter
                                             Circuit Judge
Dated: 1 May 2007



       *
        Hon. Anita B. Brody, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.